DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-29 allowed as a result of RCE and Terminal Disclaimer filed on October 27, 2021.
3.	The closest relevant art is Maghas et al (2017/0260111 A1) wherein Maghas et al teach food recycler comprising a base component comprising a base rim, at least one air intake opening, and a motor component having a motor (see paragraph 0033); an airflow component (paragraph 0002); a fan component comprising a fan (54, paragraphs 0024 & 0027) and positioned on an intake port of the airflow component; a filter component having an air filter (40, 66, paragraphs 0021 & 0026) configured therein, the filter component (66) configured on an output port (68) of the airflow component; a bucket receptacle configured to receive a bucket (24, paragraph 0014), wherein the fan component (54) and the filter component (40, 66) are configured adjacent to the bucket receptacle (24) receiving air and passing the air through the air filter (40, 66);  a casing (12, paragraph 0013) having a lower rim complementary to the base rim, the casing (12) having a first interior volume (36) complementary to the bucket receptacle (24), a second interior volume (42) complementary to the fan component (54), a third interior volume (67) complementary to the filter component (66) and a fourth interior volume (50) complementary to the airflow component (see details of Fig. 2);  a lid (22, paragraph 0013) configured to provide access to the bucket receptacle 
4.	Claims 1-29 of this instant patent application differ from the disclosure of Maghas et al in that a food recycler comprising a housing having a housing volume, a motor in electrical communication with a controller, a grinding mechanism in mechanical communication with the motor, a bucket having a bucket volume, the bucket being removable and configured with the grinding mechanism contained therein such that waste food placed in the bucket remains in the bucket during a food recycling process, wherein a ratio of the bucket volume to the housing volume is between 0.0717 and 0.2857, inclusive, and wherein the motor is configured within the housing adjacent, at least in part, to the bucket, and a drying component configured to remove water from the waste food placed within the bucket.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        October 31, 2021